AO 91 (Rev. 08/09} Criminal Complaint

UNITED STATES DISTRICT COURT

 

for the
District of Alaska
United States of America )
Vv )
MAHMOUD GHASSAN SOUD ) Case No. 3:20-mj-00238-DMS

)

)

)

Defendants)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

 

On or about the date(s) of April 24, 2020 in the county of Muni. of Anchorage in the
District of Alaska , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. 922(g)(8) Possession of Firearm while Subject to Domestic Violence Order

This criminal complaint is based on these facts:
See attached affidavit

Mf Continued on the attached sheet.

 

Complainant’s signature

Sworn to before me and signed in my presence.

Date: J yy, RO

City and state: Anchorage, Alaska

 

 

Case 3:20-mj-00238-DMS Document1 Filed 05/05/20 Page 1 of 1
